Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
The amendment filed 06/30/2022 has been entered. Claims 1-8, 10-11, and 21-30 are pending. Claims 7-8, 11, 21, 25, and 30 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-11, and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8, 10-11, 21-23, 25-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20150109942) hereinafter Nguyen in view of Cyganski et al. (US 20050213586 A1) hereinafter Cyganski and Wu (CN106506124A) hereinafter Wu and further in view of MURAMOTO (US 20150304380) hereinafter MURAMOTO.
Regarding claim 1, Nguyen teaches a method comprising: receiving a first data packet that has a sequence number N1 and that is traveling from a sending device, through a connection, and to a receiving device, wherein the connection is based on a reliable transport protocol; receiving, successively after receiving the first data packet and at a time T1, a second data packet that has a sequence number N2 and that is traveling from the sending device, through the connection, and to the receiving device (i.e. After a connection between the sender and a receiver is established, the sender can begin to transmit packets of data to the receiver. In the context of TCP, a 32-bit sequence number is maintained between the sender and the receiver to keep track of packets being transmitted from the sender to the receiver. Starting from an initial sequence number (e.g., an initial sequence number of "1" for packet "S1" for illustration), the sender transmits packets of data which has monotonically increasing sequence numbers, e.g., increasing based on the length of the packet (e.g., a packet length of "1" for illustration), so each sequence number corresponds to the amount of data transmitted so far. For simplicity, the monotonically increasing sequence numbers in the packets transmitted from the sender are illustrated by "S1", "S2", “S3”, [0022]).
However, Nguyen does not explicitly disclose a detection device.
However, Cyganski teaches a detection device (i.e. a proxy which is PEP, [0143]).
Based on Nguyen in view of Cyganski it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cyganski to the system of Nguyen in order to improve packet loss detection capability of Nguyen system.
However, Nguyen in view of Cyganski do not explicitly disclose determining that N2 > N1 and that N1 and N2 are inconsecutive; receiving, after receiving the second data packet and at a time T2, a third data packet with sequence number M1, wherein T2 > T1.
However, Wu teaches determining that N2 > N1 and that N1 and N2 are inconsecutive (i.e. If the second message sequence number is greater than the expected message sequence number at the first time point, determining that the packet out of order phenomenon occurs, page 3, paragraph, 10); receiving, after receiving the second data packet and at a time T2, a third data packet with sequence number M1 (i.e. the receiving end receives the message B after receiving the message C, page 8, paragraph 2), wherein T2 > T1 (i.e. the second time is later than the first time, page 13, paragraph 8). 
Based on Nguyen in view of Cyganski and further in view of Wu it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wu to the system of Nguyen and Cyganski in order to increase performance of packet loss detection of Nguyen and Cyganski system. 
However, Nguyen in view of Cyganski and further in view of Wu do not explicitly disclose computing a round-trip time (RTT) that is a two-way latency between the sending device and the receiving device; and determining, when N1 < M1 < N2 and T2 - T1 ≥ RTT, that the third data packet is a retransmitted packet corresponding to an upstream packet loss between the sending device and the detection device.
However, MURAMOTO teaches computing a round-trip time (RTT) that is a two-way latency between the sending device and the receiving device (i.e. a round trip time RTT between a transmission terminal and a reception terminal is measured, [0016]); and determining, when N1 < M1 < N2 (i.e. records serial numbers of packets, and determines an occurrence of packet loss from a gap between the serial numbers of the packets, [0184]) and T2 - T1 ≥ RTT (i.e. compares a difference between a time indicated by a serial number of currently reproduced data and a time indicated by a serial number of currently encoded data with a round trip time RTT between transmission terminal 400 and a transmitter of a RTCP packet. If the difference between the times is larger than the round trip time RTT, [0280]), that the third data packet is a retransmitted packet corresponding to an upstream packet loss between the sending device and the detection device (i.e. retransmitted packets at the time of data packet loss, [0234]).
Based on Nguyen in view of Cyganski and Wu and further in view of MURAMOTO it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of MURAMOTO to the system of Nguyen, Cyganski Wu in order to easily control packet flow of Nguyen, Cyganski, and Wu system. 

Regarding claim 2, Nguyen teaches determining, when M1 > N1 and T2 - T1 < RTT (i.e. an out-of-order event, the observed delay is T(S3)-T(A3)&lt;RTT, [0074]), that the third data packet out of order (i.e. If there is a gap in the observed sequence numbers, then "S3" could be an out-of-order packet, [0067]). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, Nguyen does not explicitly disclose before determining that the third data packet is the retransmitted packet, the method further comprises: determining a two-way latency (URTT) between the sending device and the detection device; receiving, at a time T3, a fourth packet that has a sequence number K1 and that is traveling from the sending device, through the connection, and to the receiving device; receiving, at a time T4, a target acknowledgment packet traveling from the receiving device, through the connection, and to the sending device, wherein the target acknowledgment packet is a first acknowledgement packet received by the detection device and indicating that the receiving device has received the fourth packet or another packet with a sequence number after Ki; computing, based on T3 and T4, a two-way latency (DRTT) between the detection device and the receiving device; and computing RTT based on a formula RTT = URTT + DRTT.
However, Cyganski teaches before determining that the third data packet is the retransmitted packet, the method further comprises: determining a two-way latency (URTT) between the sending device and the detection device (i.e. estimate the RTT on the left side using the flow in the opposite direction, [0098]); receiving, at a time T3, a fourth packet that has a sequence number K1 and that is traveling from the sending device, through the connection, and to the receiving device (i.e. receives a new TCP frame that is bound from source A to destination B, [0098]); receiving, at a time T4, a target acknowledgment packet traveling from the receiving device, through the connection, and to the sending device, wherein the target acknowledgment packet is a first acknowledgement packet received by the detection device and indicating that the receiving device has received the fourth packet or another packet with a sequence number after Ki (i.e. When a packet from host A arrives, it contains data flowing from A to B and may also contain an ACK from B to A. In order to process the packet, the PEP first calls the handle data function within the flow monitor 1 object. If this frame contains a new sequence number, the flow monitor will make a new time-stamped entry to keep track of the packet's arrival, [0098]); computing, based on T3 and T4, a two-way latency (DRTT) between the detection device and the receiving device (i.e. This function then returns the last RTT measured on the right side of the PEP (RTTR), [0098]); and computing RTT based on a formula RTT = URTT + DRTT (i.e. RTT=RTTL+RTTR, [0098]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 5, Nguyen teaches the reliable transport protocol is Transmission Control Protocol (TCP) or Stream Control Transmission Protocol (SCTP) (i.e.  Transmission Control Protocol (TCP), which is one of the core protocols of the Internet protocol suite, [0003]).
However, Nguyen does not explicitly disclose wherein the target acknowledgment packet is a first acknowledgment packet received by the detection device and comprising a latest right edge field of an acknowledgment number field or a selective acknowledgment (SACK) field with a value V, wherein V > K1 + LenKl, and wherein LenKi is a payload length of the fourth packet.
However, Cyganski teaches wherein the target acknowledgment packet is a first acknowledgment packet received by the detection device (i.e. an acknowledgement is received at t2, [0060]) and comprising a latest right edge field of an acknowledgment number field or a selective acknowledgment (SACK) field with a value V, wherein V > K1 + LenKl, and wherein LenKi is a payload length of the fourth packet (i.e. Computing the checksum over the entire length of the TCP frame, for every ACK the IPABR PEP modifies, is computationally expensive. However, if only a single field changes, the checksum can be recomputed incrementally as described in RFC 1624, for example. To compute a new checksum by incrementally updating the checksum one adds the difference of the 16-bit field that has changed to the existing checksum, [0117]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 6, Nguyen does not explicitly disclose receiving, from the receiving device, at a first time, and when the receiving device is a client device and the sending device is a server, a request message requesting establishment of the connection; receiving, from the sending device, at a second time, and in response to the request message, a response message; and further determining URTT as a difference between the first time and the second time.
However, Cyganski teaches receiving, from the receiving device, at a first time, and when the receiving device is a client device and the sending device is a server, a request message requesting establishment of the connection (i.e. the sender side program is used to spawn n concurrent threads. Each thread makes a request for a socket connection from the receiver/server side, [0128]); receiving, from the sending device, at a second time, and in response to the request message, a response message (i.e. When the receiver/server gets this request, it spawns a corresponding thread to service that sender/client. Once the connection is established, [0128]); and further determining URTT as a difference between the first time and the second time (i.e. If the corresponding ACK is received at t2, than the RTT=t2-t1, [0060]). Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 7, Nguyen teaches a method comprising: receiving, at a first time T3, a first data packet that has a sequence number K1 and that is traveling from a sending device, through a connection, and to a receiving device (i.e. After a connection between the sender and a receiver is established, the sender can begin to transmit packets of data to the receiver. In the context of TCP, a 32-bit sequence number is maintained between the sender and the receiver to keep track of packets being transmitted from the sender to the receiver. Starting from an initial sequence number (e.g., an initial sequence number of "1" for packet "S1" for illustration), the sender transmits packets of data which has monotonically increasing sequence numbers, [0022]); wherein the connection is based on a reliable transport protocol (i.e. Transmission Control Protocol (TCP), which is one of the core protocols of the Internet protocol suite, [0003]); receiving from the receiving device, at a first time, and when the receiving device is a client device and the sending device is a server (i.e. the sender 102 is a server device, and the receiver 104 is a client device, [0017]), a request message requesting establishment of the connection (i.e. a connection between the sender and a receiver is established, [0022]); receiving, from the sending device, at a second time, and in response to the request message, a response message (i.e. Using TCP, the sender 102 and the receiver 104 can establish a TCP connection, which provides an end-to-end connection between the sender 102 and the receiver, [0018]).
However, Nguyen does not explicitly disclose a detection device; wherein the first target acknowledgment packet is a first acknowledgment packet received by the detection device and indicating that the receiving device has received the first data packet or another packet with a sequence number after K1; obtaining the first time T4.
However, Cyganski teaches a detection device (i.e. a proxy which is PEP, [0143]); wherein the first target acknowledgment packet is a first acknowledgment packet received by the detection device and indicating that the receiving device has received the first packet or another packet with a sequence number after K1 (i.e. an acknowledgement will be sent back with an ACK number equal to X+MSS+1, [0060]); obtaining T4 (i.e. the corresponding ACK is received at t2, [0098]).
Based on Nguyen in view of Cyganski it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cyganski to the system of Nguyen in order to improve packet loss detection capability of Nguyen system.
However, Nguyen in view of Cyganski do not explicitly disclose obtaining the first time T3; receiving, at a first time T4, a first target acknowledgment packet that is traveling from the receiving device, through the connection, and to the sending device.
However, Wu teaches obtaining the first time T3 (i.e. receiving time of message A, page 8, paragraph 2); receiving, at a first time T4, a first target acknowledgment packet that is traveling from the receiving device, through the connection, and to the sending device (i.e. the receiver sends a confirmation message to the sender, page 8, paragraph 3). 
Based on Nguyen in view of Cyganski and further in view of Wu it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wu to the system of Nguyen and Cyganski in order to increase performance of packet loss detection of Nguyen and Cyganski system. 
However, Nguyen in view of Cyganski and further in view of Wu do not explicitly disclose obtaining a second time T3 of a second data packet and a second time T4 of a second target acknowledgment packet, wherein the second data packet has a sequence number K2 and is traveling from the sending device, through the connection, and to the receiving device, wherein the second target acknowledgment packet that is traveling from the receiving device, through the connection, and to the sending device, wherein the second target acknowledgment packet is a first acknowledgment packet received by the detection device and indicating that the receiving device has received the second data packet or another packet with a sequence number after K2; computing a two-way latency (DRTT) between the detection device and the receiving device based on the plurality of groups of T3 and T4; determining a two-way latency (URTT) between the sending device and the detection device as a difference between the first time and the second time.
However, MURAMOTO teaches obtaining a second time T3 of a second data packet and a second time T4 of a second target acknowledgment packet, wherein the second data packet has a sequence number K2 and is traveling from the sending device, through the connection, and to the receiving device, wherein the second target acknowledgment packet that is traveling from the receiving device, through the connection, and to the sending device (i.e. a transfer terminal that transfers the packet, and a reception terminal that receives the packet, in which the transfer terminal includes, [0030], transmission terminal receives feedback of the ordinary band estimation values Xcals in RTCP packets from first reception terminal, [0278] , wherein the second target acknowledgment packet is a first acknowledgment packet received by the detection device and indicating that the receiving device has received the second data packet or another packet with a sequence number after K2 (i.e. The information sent as a reply from the receiving-side includes, for example, a time stamp, [0127]; computing a two-way latency (DRTT) between the detection device and the receiving device based on the plurality of groups of T3 and T4 (i.e. RTP-R conversion section 204 calculates RTT between reception terminal 200 and another CCN node, based on the communication between reception terminal 200 and the other CCN node performed by CCN receiving stack 201. RTP-R conversion section 204 outputs the calculated round trip time RTT to available band estimating section, [0125]); determining a two-way latency (URTT) between the sending device and the detection device as a difference between the first time and the second time (i.e. each time receiving an RCTP packet transmitted from transmission terminal 400, RTP-R conversion section 204 measures an ordinary round trip time RTTs and stores the measured value in the parameter Rs, [0178]).
Based on Nguyen in view of Cyganski and Wu and further in view of MURAMOTO it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of MURAMOTO to the system of Nguyen, Cyganski Wu in order to easily control packet flow of Nguyen, Cyganski, and Wu system. 

Regarding claim 8, Nguyen teaches the reliable transport protocol is Transmission Control Protocol (TCP) or Stream Control Transmission Protocol (SCTP) (i.e. Transmission Control Protocol (TCP), which is one of the core protocols of the Internet protocol suite, [0003]).		
 However, Nguyen does not explicitly disclose wherein the target acknowledgment packet comprises a latest right edge field of an acknowledgment number field or a first selective acknowledgment (SACK) field with a value V, wherein V > K1 + LenKl, wherein LenKi is a payload length of the first data packet.
However, Cyganski teaches wherein the target acknowledgment packet comprises a latest right edge field of an acknowledgment number field or a first selective acknowledgment (SACK) field with a value V, wherein V > K1 + LenKl, wherein LenKi is a payload length of the first data packet (i.e. the window field in the ACK header is modified by the IP-ABR PEP one of the last things that needs to be done before transmitting the packet, is to re-compute any packet header checksums. To compute a new checksum by incrementally updating the checksum one adds the difference of the 16-bit field that has changed to the existing checksum, [0116]-[0116]). 
However, Nguyen in view of Cyganski do not explicitly disclose wherein the second target acknowledgment packet comprises a second latest right edge field of a second acknowledgment number field or a second SACK field with a value W, wherein W > K2 + LenK2, and wherein LenK2 is a payload length of the second data packet
However, MURAMOTO teaches wherein the second target acknowledgment packet comprises a second latest right edge field of a second acknowledgment number field (i.e. a reception terminal can acquire a content at the same timing as returning of ACK of TCP, [0008]) or a second SACK field with a value W, wherein W > K2 + LenK2, and wherein LenK2 is a payload length of the second data packet. Therefore, the limitations of claim 8 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Regarding claim 22, Nguyen teaches receiving, after receiving the third data packet and at a time T2, a fourth data packet with sequence number M1 (i.e. the receiver receives the packet with the next sequence number "4", [0024]), wherein T2 > T 1; and determining, when N1 < M 1 < N2 and T2 - T 1 > RTT, that the fourth data packet is a retransmitted packet (i.e. (i.e. If the sequence number of the first packet is greater than a next expected sequence number (e.g., packet.seq&gt;client.nextSeq), this conditional determines whether the sequence numbers observed in the packets exhibits a gap, or has jumped over a sequence number, [0069] and if T(S3)-T(A3) is greater than the network round trip time (e.g., shown as "packet.time-server.lastAckTime&gt;RTT" in the pseudocode above), then the possibly-retransmitted packet is likely a retransmitted packet, [0076]) corresponding to an upstream packet loss between the sending device and the detection device (i.e. Upstream packet loss is defined as the event where a packet is lost in a communication link somewhere between the sender and the probe, [0028]).
However, Nguyen does not explicitly disclose receiving a second data packet that has a sequence number N 1 and that is traveling from the sending device, through the connection, and to the receiving device; receiving, successively after receiving the second data packet and at a time T1, a third data packet that has a sequence number N2 and that is traveling from the sending device, through the connection, and to the receiving device; determining that N2 > N1 and that N1 and N2 are inconsecutive.
However, Wu teaches receiving a second data packet that has a sequence number N 1 and that is traveling from the sending device, through the connection, and to the receiving device (i.e. the receiving end receives the message C after receiving the message A, page 8, paragraph 2); receiving, successively after receiving the second data packet and at a time T1, a third data packet that has a sequence number N2 and that is traveling from the sending device, through the connection, and to the receiving device (i.e. the receiving end receives the message B after receiving the message C, page 8, paragraph 2); determining that N2 > N1 and that N1 and N2 are inconsecutive (i.e. If the second message sequence number is greater than the expected message sequence number at the first time point, determining that the packet out of order phenomenon occurs, page 3, paragraph, 10). Therefore, the limitations of claim 22 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Regarding claim 23, Nguyen teaches determining, when M1 > N1 and T2 - T1 < RTT, that the fourth data packet is out of order (i.e. an out-of-order event, the observed delay is T(S3)-T(A3)&lt;RTT, [0074] and (i.e. If there is a gap in the observed sequence numbers, then "S3" could be an out-of-order packet, [0067]). Therefore, the limitations of claim 23 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Regarding claims 10-11, 21, 25-27, and 29-30 the limitations of claims 10-11, 21, 25-27, and 29-30 are similar to the limitations of claims 1, 4, 6-7, 22, and 23. Cyganski Further teaches a memory comprising instructions (i.e. program may be stored, page 17, paragraph 4); and a processor coupled to the memory and configured to execute the instructions (i.e. the processor or the processing circuit may execute a corresponding function by executing a stored instruction stored, page 17, paragraph 9). Therefore, the limitations of claims 10-11, 21, 25-27, and 29-30 are rejected in the analysis of claims 1, 4, 6-7, 22, and 23 above, and the claims are rejected on that basis.

Claims 3, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20150109942) hereinafter Nguyen in view of Cyganski et al. (US 20050213586 A1) hereinafter Cyganski and Wu (CN106506124A) hereinafter Wu and MURAMOTO (US 20150304380) hereinafter MURAMOTO and further in view of Lehane et al. (US 20070070916) hereinafter Lehane.
Regarding claim 3, Nguyen in view of Cyganski and Wu and further in view of MURAMOTO teach the limitation of claim 1 above.
However, Nguyen in view of Cyganski, Wu and further in view of MURAMOTO do not explicitly disclose receiving, successively after receiving the third data packet, a fourth data packet with sequence number N3, wherein N3 > N2; and determining, when M1 < N3 and M1 does not belong to any sequence number black hole, that the third data packet corresponds to a downstream packet loss, wherein the sequence number black hole is a sequence number range bounded by sequence numbers of a pair of data packets that are successively received but whose sequence numbers are inconsecutive.
However, Lehane teaches receiving, successively after receiving the third data packet, a fourth data packet with sequence number N3, wherein N3 > N2 (i.e. For each TCP connection being monitored, a next expected sequence number value (NESN) is maintained and compared with the actual sequence number of a packet seen in that flow. If the sequence number is less than the NESN, [0016]); and determining, when M1 < N3 and M1 does not belong to any sequence number black hole, that the third data packet corresponds to a downstream packet loss (i.e. Calculation of .differential.EP-.differential.OP on OP 7=-2, indicating that the packet has arrived 2 positions late. Calculation of .differential.EP-.differential.OP on OP 12=-6, indicating that the packet is 6 positions late, and with an EP of 6(which has also been assigned to the packet with OP 7) indicates that this is a retransmission, caused by either downstream packet loss, or packet reordering, [0153]), wherein the sequence number black hole is a sequence number range bounded by sequence numbers of a pair of data packets that are successively received but whose sequence numbers are inconsecutive (i.e. Application of the measurements described above with reference to FIG. 4 indicates a total of 94 retransmissions, of which 79 were caused by fast-retransmit. Visual inspection of FIG. 13 shows that there are significantly more packets arriving out of sequence, and that .differential.EP-.differential.OP is equal to 0 for only short periods during the flow. The range of `early` and `late` positions packets is significantly greater than in FIG. 12, as are the distribution of packets arriving more than 3 positions out of sequence, [0163]).
Based on Nguyen in view of Cyganski, Wu and MURAMOTO and further in view of Lehane it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lehane to the system of Nguyen, Cyganski, Wu and MURAMOTO in order to improve capability of packets flow tracking of Nguyen, Cyganski, Wu and MURAMOTO system. 
Regarding claims 24, Wu in view of Cyganski and further in view of Nguyen teach the limitation of claim 7 above.
However, Wu in view of Cyganski and further in view of Nguyen do not explicitly disclose receiving, successively after receiving the fourth data packet, a fifth data packet with sequence number N3, wherein N3 > N2; and determining, when M1 < N3 and M1 does not belong to any sequence number black hole, that the fourth data packet corresponds to a downstream packet loss, wherein the sequence number black hole is a sequence number range bounded by sequence numbers of a pair of data packets that are successively received but whose sequence numbers are inconsecutive.
However, Lehane teaches receiving, successively after receiving the fourth data packet, a fifth data packet with sequence number N3, wherein N3 > N2 (i.e. For each TCP connection being monitored, a next expected sequence number value (NESN) is maintained and compared with the actual sequence number of a packet seen in that flow. If the sequence number is less than the NESN, [0016]); and determining, when M1 < N3 and M1 does not belong to any sequence number black hole, that the fourth data packet corresponds to a downstream packet loss (i.e. Calculation of .differential.EP-.differential.OP on OP 7=-2, indicating that the packet has arrived 2 positions late. Calculation of .differential.EP-.differential.OP on OP 12=-6, indicating that the packet is 6 positions late, and with an EP of 6(which has also been assigned to the packet with OP 7) indicates that this is a retransmission, caused by either downstream packet loss, or packet reordering, [0153]), wherein the sequence number black hole is a sequence number range bounded by sequence numbers of a pair of data packets that are successively received but whose sequence numbers are inconsecutive (i.e. Application of the measurements described above with reference to FIG. 4 indicates a total of 94 retransmissions, of which 79 were caused by fast-retransmit. Visual inspection of FIG. 13 shows that there are significantly more packets arriving out of sequence, and that .differential.EP-.differential.OP is equal to 0 for only short periods during the flow. The range of `early` and `late` positions packets is significantly greater than in FIG. 12, as are the distribution of packets arriving more than 3 positions out of sequence, [0163]).
Based on Nguyen in view of Cyganski, Wu and MURAMOTO and further in view of Lehane it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lehane to the system of Nguyen, Cyganski, Wu and MURAMOTO in order to improve capability of packets flow tracking of Nguyen, Cyganski, Wu and MURAMOTO system.

Regarding claims 28, Nguyen in view of Cyganski, Wu and further in view of MURAMOTO teach the limitation of claim 11 above.
However, Nguyen in view of Cyganski, Wu and further in view of MURAMOTO do not explicitly disclose receive, successively after receiving the fourth data packet, a fifth data packet with sequence number N3, wherein N3 > N2; and determine, when M1 < N3 and M1 does not belong to any sequence number black hole, that the fourth data packet corresponds to a downstream packet loss, wherein the sequence number black hole is a sequence number range bounded by sequence numbers of a pair of data packets that are successively received but whose sequence numbers are inconsecutive.
However, Lehane teaches receive, successively after receiving the fourth data packet, a fifth data packet with sequence number N3, wherein N3 > N2 (i.e. For each TCP connection being monitored, a next expected sequence number value (NESN) is maintained and compared with the actual sequence number of a packet seen in that flow. If the sequence number is less than the NESN,, [0016]); and determine, when M1 < N3 and M1 does not belong to any sequence number black hole, that the fourth data packet corresponds to a downstream packet loss (i.e. Calculation of .differential.EP-.differential.OP on OP 7=-2, indicating that the packet has arrived 2 positions late. Calculation of .differential.EP-.differential.OP on OP 12=-6, indicating that the packet is 6 positions late, and with an EP of 6(which has also been assigned to the packet with OP 7) indicates that this is a retransmission, caused by either downstream packet loss, or packet reordering, [0153]), wherein the sequence number black hole is a sequence number range bounded by sequence numbers of a pair of data packets that are successively received but whose sequence numbers are inconsecutive (i.e. Application of the measurements described above with reference to FIG. 4 indicates a total of 94 retransmissions, of which 79 were caused by fast-retransmit. Visual inspection of FIG. 13 shows that there are significantly more packets arriving out of sequence, and that .differential.EP-.differential.OP is equal to 0 for only short periods during the flow. The range of `early` and `late` positions packets is significantly greater than in FIG. 12, as are the distribution of packets arriving more than 3 positions out of sequence, [0163]).
Based on Nguyen in view of Cyganski, Wu and MURAMOTO and further in view of Lehane it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lehane to the system of Nguyen, Cyganski, Wu and MURAMOTO in order to improve capability of packets flow tracking of Nguyen, Cyganski, Wu and MURAMOTO system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
09/09/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447